Citation Nr: 0006891	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
sinusitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
bronchitis, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1952 to September 1956 and from November 1956 to October 
1974.  

In February 1998, the Board of Veterans' Appeals (Board) 
remanded claims of entitlement to increased ratings for 
sinusitis and bronchitis.  Additionally, the Board referred 
to the RO a claim for TDIU.  Subsequently, a denial of TDIU 
by the RO was developed for appellate review by the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis results in more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting; he 
does not have near constant sinusitis or osteomyelitis.  

2.  The veteran's service-connected bronchitis, which is 
manifested by occasional bilateral inspiratory wheezing and 
rhonchi, results in mild restrictive lung disease (by recent 
pulmonary function tests) requiring only periodic outpatient 
treatment.  


CONCLUSIONS OF LAW

1.  A rating of 30 percent for sinusitis, pursuant to rating 
criteria which became effective on October 7, 1996, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Code 6512 (1999).  

2.  A rating greater than 30 percent for bronchitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Code 6600 (1996); 38 C.F.R. § 4.97, Code 6600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

Before specifically addressing the issue of entitlement to an 
increased rating for the service-connected sinusitis, it 
should be pointed out that the schedular criteria by which 
respiratory disabilities are rated changed during the 
pendency of the veteran's appeal.  The new criteria became 
effective on October 7, 1996.  See 61 Fed. Reg. 46,720-46,731 
(1996) (codified at 38 C.F.R. § 4.97, Code 6512).  Therefore, 
adjudication of a claim of entitlement to a disability 
evaluation greater than 10 percent for sinusitis must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

Under the new schedular criteria, one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting warrants the assignment of a 10 percent disability 
rating.  38 C.F.R. § 4.97, Code 6512 (1999).  Three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting will result in the assignment of a 30 percent 
disability rating.  Id.  When there has been radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is assignable.  Id.  
An incapacitating episode of sinusitis means one that 
requires bedrest and treatment by a physician.  38 C.F.R. 
§ 4.97, Note following criteria listed for Codes 6510-6514 
(1999).  

The criteria in effect prior to those listed above provided 
for a 10 percent rating when there was moderate chronic 
frontal sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  38 C.F.R. § 4.97, Code 6512 (1996).  
Evidence of severe chronic frontal sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warranted 
a 30 percent disability rating.  Id.  Postoperative, 
following radical operation with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations warrants a 50 percent rating.  Id.  

With these criteria in mind, the Board will address the 
merits of the veteran's claim of entitlement to a disability 
evaluation greater than 10 percent for his service-connected 
sinusitis.  Because the Board must consider whether the 
veteran would qualify for a rating greater than that assigned 
by the RO under either set of criteria, Karnas, supra, 
consideration under the old criteria will be undertaken 
first.  

Throughout the current appeal, the veteran has contended that 
his sinusitis is more severe than contemplated by the present 
evaluation.  In particular, at a personal hearing conducted 
before a hearing officer at the RO in November 1996, the 
veteran testified that this service-connected disability has 
required multiple surgeries and that he experiences headaches 
on the left side of his head, jaw aches, and continuous 
drainage.  Hearing transcript (T.) at 4, 6.  He also 
testified that he has sinus attacks approximately "once a 
week or so."  T. at 4.  According to the veteran's 
testimony, he takes medication for his sinusitis.  T. at 4-7.  

Review of the claims folder indicates that, between 1977 and 
1982, the veteran received private outpatient treatment for 
his service-connected sinusitis approximately one to four 
times per year.  According to these records, in November 
1980, the veteran underwent frontal sinus obliteration via 
bilateral osteoplastic flap.  One month after the surgery, 
the veteran, who had finished his antibiotics, reported 
having no pain.  He was instructed to return in one month.  
At the follow-up treatment session in the following month, 
the veteran "look[ed] . . . good."  However, the examining 
physician explained that, "[b]ased on [the veteran's] 
history of sinus trouble, time is going to tell."  The 
veteran was instructed to return in six months.  
Subsequently, at a July 1982 outpatient treatment session, 
the veteran's sinuses "look[ed] . . . good."  According to 
this medical record, the veteran was to begin receiving 
allergy shots again in one month.  

Thereafter, in November 1988, the veteran underwent bilateral 
endoscopic sinus surgery on bilateral maxillary sinuses and 
bilateral anterior ethmoid air cells.  Over a year later, in 
March 1990, the veteran sought treatment for complaints of 
throat pain and headaches.  A physical examination 
demonstrated a tender left paranasal sinus.  The examiner 
diagnosed headaches and chronic sinusitis.  Based on the 
veteran's expression of a desire to be evaluated 
neurologically, he was referred to the neurology clinic, 
where, later that month, he underwent an examination.  The 
examiner, who noted that, following several sinus surgeries, 
the frontal component ha[d] . . . largely resolved," 
assessed probable mixed muscle contraction/vascular 
headaches.  

In March 1991, the veteran reported having no sinus pain or 
swelling of his face.  When the veteran received follow-up 
treatment for his chronic sinusitis in September 1991, he was 
found to be "doing fine."  

In 1992, the veteran received almost monthly outpatient 
treatment for his service-connected sinusitis.  According to 
a February 1992 private outpatient treatment report, the 
veteran had undergone three separate operations for sinusitis 
by a private physician but continued to experience left sinus 
problems and left facial tenderness.  The examining physician 
noted that the veteran's sinuses "really look pretty good" 
by x-ray.  The veteran reported that he began to have facial 
tenderness a couple of weeks after the relieving of his 
sinusitis symptoms by antibiotics.  The examining physician 
recommended that the veteran undergo a dental evaluation to 
determine the nature and extent of any defects in the 
fillings in his top teeth and of any temporomandibular joint 
(TMJ) syndrome and also cited the veteran's mild allergies.  
In the following month, the veteran reported doing "a whole 
lot better" on the medication which he had been prescribed.  

A October 1992 examination demonstrated tenderness of the 
left maxillary sinus and purulent nasal discharge.  At an 
outpatient treatment session conducted approximately two 
weeks later, the examiner concluded that the veteran's 
problem with a chronic productive cough "seems related to 
chronic sinusitis."  A computerized tomography (CT) scan 
completed on the veteran's paranasal sinuses at that time 
showed a few areas of minimal mucosal thickening (rather high 
in the frontal sinus and, to a lesser extent, high in the 
ethmoid and right maxillary sinuses) but no evidence 
suggestive of an acute disease, fluid level, solid density, 
or mass or bone destruction.  An outpatient treatment report 
dated in December 1992 shows that a CT scan had shown clear 
paranasal sinuses.  (The examiner also noted that, if severe 
sinusitis occurred, the veteran would need a stronger 
antibiotic.)  

Thereafter, in August 1993, the veteran sought treatment for 
complaints of sinus trouble after having discontinued his 
sinusitis medicine.  (He explained that this medicine caused 
his stomach to hurt.)  He reported having a history of 
pressure to the left side of his face as well as sinus 
drainage.  The examiner assessed sinusitis and prescribed 
different medication.  Two months later, the veteran 
complained of a recent attack of sinusitis.  

Between 1994 and 1995, the veteran received treatment for his 
service-connected sinusitis approximately twice each year.  
Specifically, in October 1994, the veteran sought treatment 
for complaints of sinus drainage, pain, and pressure.  
Physical examination demonstrated a boggy and raw nasal 
passage, a normal throat, normal ears, and a nontender 
frontal maxillary sinus.  In March 1995, the veteran reported 
having an on-and-off exacerbation of coughing and a flare-up 
of sinusitis.  He also explained that, six to ten years prior 
to the treatment session, he had been referred to an allergy 
specialist who prescribed medication.  In September 1995, the 
veteran complained of sinus drainage and a sore throat.  
Physical examination was negative for sinus tenderness.  

In December 1996, the veteran reported experiencing sinus 
drainage and an increased cough.  The examiner concluded that 
the veteran's constant sinus drainage had aggravated his 
chronic bronchitis.  Six months later, in June 1997, he 
sought treatment for sinus and allergy problems.  The 
examiner observed that the veteran had a "runny" nose.  

In October 1997, the veteran reported sneezing, watery eyes, 
an irritated throat, and very little coughing for one month.  
The examining physician expressed his opinion that the 
veteran had allergies but also explained that x-ray studies 
showed some haziness in both of his maxillary sinuses and a 
little bit of pus in his nasopharynx.  Physical examination 
demonstrated normal ears, a nose which was extremely boggy, 
very pale blue mucosa with a lot of watery discharge, and 
clear oral cavity/oropharynx, nasopharynx, and larynx.  Two 
weeks later, in November 1997, the veteran's allergic 
rhinitis was found to be getting better, although his nose 
remained extremely boggy.  The examining physician 
recommended a turbinoplasty.  Two weeks later in the same 
month, the veteran complained of some persistent sinus 
congestion.  The examining physician explained that the 
veteran was taking some antihistamines which tended to 
thicken the secretions in both lungs and sinuses so that they 
did not drain as well.  

In January 1998, the veteran sought treatment with complaints 
of a sore throat which was worsening, a "runny" nose, and a 
cough.  The examining physician noted the presence of pus 
along the anterior tonsillar pillar on the right, in the 
nasopharynx, and in the hypopharynx and concluded that the 
veteran had a possible mucocele of his left frontal sinus.  A 
CT scan of the veteran's paranasal sinuses, which was 
completed several days later, showed extensive pansinusitis 
and near-complete opacification of the frontal sinuses 
without conclusive evidence of bony expansion or destruction.  
The physician also explained that the radiographic films 
indicated evidence of prior partial anterior ethmoidectomy 
and bilateral uncinectomy as well as an apparent surgical 
defect in the left frontal sinus area.  Several weeks later, 
the veteran's sinuses (per radiographic films) improved, his 
nose improved, and his oropharynx and nasopharynx "look[ed] 
good."  

At a follow-up treatment session conducted in the following 
month, the veteran's nose continued to be "quite boggy with 
boggy turbinates."  His oropharynx, nasopharynx, and neck 
were normal.  The examining physician expressed his opinion 
that the veteran should undergo allergy testing.  A physical 
examination completed in May 1998 demonstrated the presence 
of mucopus on the left side of the veteran's nose.  

A June 1998 examination indicated the presence of mucopus in 
the nasopharynx and nasal congestion.  The examining 
physician discussed surgery with the veteran.  In a report 
dated in the following month, the physician stated that the 
veteran has had "so many operations" and concluded that 
"[w]e are going to have to do more surgery on him."  A 
medical record dated one week later included the physician's 
comment that the veteran has "been through multiple 
procedures."  

One week later, in July 1998, the veteran underwent a 
septoplasty, turbinoplasty, left transnasal ethmoidectomy, 
and antrostomy.  One week later, the veteran was found to be 
"doing quite well."  At a follow-up treatment session 
completed two weeks later in August 1998, the physician noted 
that the veteran had "a good result with his surgery."  The 
veteran reported feeling better.  

In August 1999, the veteran was afforded a VA examination at 
which time he reported that he has had multiple surgeries and 
has used multiple nasal sprays and antihistamines to correct 
his sinusitis but continued to experience sneezing, nasal 
congestion, a stuffy nose, sinus headaches, and sometimes 
photophobia (which is greater on the left side).  The veteran 
asserted that the pain becomes so great that it affected his 
daily activities and also reported that he wore a prosthesis 
over his nose at night to help him breathe and that this 
device is fairly to moderately effective.  He explained that 
in the mornings his nose is clogged, he "blows greenish to 
yellow exudate from his nose," and he coughs.  The examiner 
noted that the veteran has had multiple surgeries for his 
sinusitis, with the most recent one being in July 1998, when 
he underwent a septoplasty, turbinoplasty, left transnasal 
ethmoidectomy, and antrostomy.  

Physical examination demonstrated that the veteran's nose had 
enlarged turbinates and was pale and boggy, that he had clear 
to purulent nasal discharge bilaterally, and experienced 
tenderness over the maxillary sinuses bilaterally (greater on 
the left).  The examiner noted that the tenderness produced 
pain periorbitally (greater over the left eye).  In addition, 
the examiner assessed a history of recurrent sinusitis with 
multiple surgeries and with recurrent symptoms (as per the 
veteran's complaints).  

As for the old rating criteria noted above, an increased 
rating is not warranted unless the veteran's symptoms are 
"severe."  38 C.F.R. § 4.97 (1996).  Such a problem is 
characterized by frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Id.  The record shows that the veteran 
has had frequently recurring problems, but not of the type 
that his condition qualifies as "severe."  He has had 
regular recurrences of sinusitis, some of which have been 
incapacitating, but the incapacitating episodes have not 
occurred frequently as contemplated by the criteria for a 30 
percent rating.  As noted above, he has at times sought 
regular treatment and has had many of the symptoms typical of 
sinusitis, but these problems have not been incapacitating on 
a frequent basis.  For the most part, the record reflects 
that his medications have prevented his problems from being 
completely incapacitating.  

The veteran has also had headaches, but there has been no 
indication that such a problem has been both severe and 
frequent.  Additionally, he occasionally has experienced a 
purulent discharge, but more often that not the discharge has 
been clear.  Indeed, discharge and crusting such as 
experienced by the veteran is specifically contemplated by 
the criteria for a 10 percent rating.  38 C.F.R. § 4.97 
(1996).  

Although the veteran has had multiple surgeries, he has not 
had "severe" symptoms as contemplated by the 30 percent 
rating.  See discussion above.  Additionally, there has been 
no indication that he has osteomyelitis that requires 
repeated curettage as contemplated by the criteria for a 50 
percent rating.  Consequently, for the reasons set out above, 
an increased rating is not warranted for the veteran's 
service-connected chronic frontal sinusitis, pursuant to the 
criteria in effect prior to October 7, 1996.  See 38 C.F.R. 
§ 4.97, Code 6512 (1996).  

In considering the veteran's increased rating claim for his 
service-connected sinusitis under the criteria in effect 
since October 7, 1996, the Board acknowledges that, at the 
August 1999 VA examination, the veteran complained of 
sneezing, nasal congestion, a stuffy nose, sinus headaches, 
sometimes photophobia (which is greater on the left side), 
greenish to yellow nasal exudate, and coughing.  However, the 
frequency of such problems was not specified.  Importantly, 
however, at the November 1996 personal hearing, he testified 
that he experienced sinus attacks (involving headaches and 
continuous drainage) approximately "once a week or so."  
T. at 4, 6.  

The record does not contain any medical evidence, or reports 
from the veteran, that his service-connected sinusitis has 
resulted in incapacitating symptoms which require bed rest 
and treatment by a physician.  See 38 C.F.R. § 4.97, Note 
following criteria listed for Codes 6510-6514 (1999).  
Significantly, however, the veteran has presented sworn 
testimony that he experiences sinus attacks (involving 
headaches and continuous drainage) approximately "once a 
week or so."  T. at 4, 6.  Moreover, the recent pertinent 
medical records which have been obtained and associated with 
the claims folder reflect the following 
symptomatology:  enlarged and boggy turbinates, mucopus in 
the nasopharynx, nasal congestion, clear to purulent nasal 
discharge bilaterally, tenderness over the maxillary sinuses 
bilaterally (greater on the left) which produces pain 
periorbitally (greater over the left eye), coughing, and 
sinus headaches.  Based on this evidence, the Board concludes 
that the veteran is entitled to a 30 percent disability 
evaluation for his service-connected sinusitis under the 
rating criteria which became effective on October 7, 1996.  
See 38 C.F.R. § 4.97, Code 6512 (1999).  This is so because 
he experiences more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  

As for whether a rating higher than 30 percent is warranted, 
the Board notes that the veteran has not had problems with 
chronic osteomyelitis.  Additionally, although the episodes 
of sinusitis experienced by the veteran may be characterized 
as frequent, there is no indication that his problems have 
approached the point of being near constant.  Numerous 
records refer to his sinuses as looking good, and, as already 
noted, he experiences problems only once a week.  
Additionally, such records refer to the ameliorative effect 
of medication that appears to have worked well for the 
veteran.  Therefore, the Board concludes that, despite the 
frequent nature of the veteran's problems, his disability is 
not a "near constant" problem.  38 C.F.R. § 4.97 (1999).  A 
rating greater than 30 percent is not warranted.  

Bronchitis

As with the sinusitis analysis above, the Board's 
consideration of the bronchitis claim must include 
consideration of two sets of rating criteria.  61 Fed Reg. 
46,720-46,731 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  

Under the new schedular criteria, evidence that forced 
expiratory volume in one second (FEV-1) falls between 56% and 
70% of the predicted value, that the ratio of FEV in one 
second to forced vital capacity (FEV-1/FVC) falls between 56% 
and 70%, or that the diffusion capacity of the lung for 
carbon monoxide by single breath method (DLCO (SB)) falls 
between 56% and 65% predicted warrants the assignment of a 
30 percent disability evaluation.  38 C.F.R. § 4.97, Code 
6600 (1999).  Evidence that FEV-1 falls between 40% and 55% 
predicted, that FEV-1/FVC falls between 40% to 55%, that DLCO 
(SB) falls between 40% to 55% predicted, or that the maximum 
oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit) will result in the assignment of a 
60 percent disability evaluation.  Id.  

The criteria in effect prior to those listed above provided 
for a 30 percent rating when bronchitis was moderately 
severe, a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, beginning chronic airway 
obstruction.  38 C.F.R. § 4.97, Code 6600 (1996).  Bronchitis 
that was severe, with a severe productive cough and dyspnea 
on slight exertion, and pulmonary function tests indicative 
of severe ventilatory impairment warranted the assignment of 
a 60 percent disability rating.  Id.  

Therefore, with these criteria in mind, the Board will 
address the merits of the veteran's claim of entitlement to a 
disability evaluation greater than 30 percent for his 
service-connected bronchitis.  Because the Board must 
consider whether the veteran would qualify for a rating 
greater than that assigned by the RO under either set of 
criteria, Karnas, supra, consideration under the old criteria 
will be undertaken first.  

At a November 1996 personal hearing, the veteran testified 
that this service-connected disability caused him to cough 
throughout the day and frequently at night and to experience 
weakness, shortness of breath, very pronounced chest pain on 
standing or on working for thirty minutes or more, and 
continuous expectorating.  T. at 1, 3, 8.  According to the 
veteran's testimony, he completes exercises on a deep 
breathing machine at least once or twice daily.  T. at 3.  

Review of the claims folder indicates that, in September 
1990, the veteran sought treatment for complaints of an 
increased cough with expectoration as well as congestion of 
his chest.  Physical examination revealed a chest which was 
congested with rhonchi.  The examiner assessed acute 
bronchitis.  

At a May 1992 treatment session, the veteran reported that he 
had been short of breath for the previous four to five days 
and that his cough was mostly nonproductive.  His chest was 
nontender to palpation.  The examiner assessed a recent upper 
respiratory infection as well as chronic bronchitis.  Several 
weeks later, the veteran reported that his bronchitis had 
worsened and that he had run out of antibiotics.  His lungs 
were clear.  The examiner diagnosed chronic bronchitis.  
Based on complaints of a chronic productive cough, the 
veteran was referred to the pulmonary clinic in July 1992, 
where, following an examination, an examiner concluded that, 
given the veteran's absence of a smoking history, his 
bronchitis was questionable.  The examiner recommended 
consideration of sinus drainage, bronchiectasis, and occult 
asthma.  

A CT scan which was completed on the veteran's chest in 
September 1992 showed small interstitial densities scattered 
throughout much of his left lower lung field.  His chest was 
otherwise negative.  Pulmonary function tests completed on 
the same day revealed FEV-1 of 93.1% predicted, FEV-1/FVC of 
71%, and DLCO (SB) of 108.4% predicted.  The test results 
were found to be consistent with small airway dysfunction and 
with the veteran's clinical history of "bronchotitis."  

In October 1992, the veteran reported that he was "doing 
reasonably ok[ay]" with his service-connected pulmonary 
disease.  His chest was clear.  At a follow-up treatment 
session conducted approximately three weeks later, the 
veteran reported that he had experienced relief from his 
symptoms with the medication that he had been taking 
recently.  He stated that he had no problems at that time.  
The examiner noted that the veteran's pulmonary function test 
results were excellent and that the CT scan of his chest was 
essentially normal.  The examiner concluded that the 
veteran's problem with a chronic productive cough seemed to 
be related to his chronic sinusitis and that there was no 
evidence of a parenchymal lung disease or asthma.  In 
December 1992, the veteran reported that his episodes of 
chronic bronchitis were worse with his sinusitis attacks and 
that he had experienced recent improvement with a particular 
medicine that he had been taking.  

A physical examination of the veteran's chest in April 1993 
reflected harsh bronchial sounds.  The examiner assessed 
recurrent bronchitis.  An evaluation completed two months 
later demonstrated rales with wheezing bilaterally.  A report 
of a follow-up treatment session in the following month noted 
that the veteran had a recent acute chest infection.  At the 
time of the July 1993 physical examination, the veteran's 
chest was clear.  In October 1993, the veteran sought 
treatment for complaints of a recent attack of sinusitis with 
bronchitis.  His chest was again found to be clear.  

In February 1994, the veteran reported that the medication 
which he had been taking "help[ed] . . . a lot" with his 
recurrent bronchitis.  A physical examination completed in 
the following month demonstrated that the veteran's lungs 
were clear to auscultation.  In August 1994, the veteran 
reported that the medication that he was taking lessened his 
congestion and infection.  A physical examination showed a 
clear chest and no wheezing.  Although the veteran reported 
in October 1994 that he had a two-week history of chest 
congestion, he also complained of sinus congestion, pain, and 
pressure.  In December 1994, the veteran sought treatment for 
complaints of increased shortness of breath and coughing 
which produced dark phlegm in the morning.  Physical 
examination reflected a clear chest and good breath sounds.  

A physical examination completed in March 1995 demonstrated a 
clear chest and no wheezing.  An August 1995 physical 
examination found that the veteran's chest was clear.  In the 
following month, the veteran complained of chest congestion.  
His lungs were clear to auscultation.  An October 1995 
medical record notes that the veteran had recently finished a 
course of antibiotics.  Physical examination at that time 
showed a congested chest.  The examiner assessed a chronic 
exacerbation of a chest infection.  Pulmonary function tests 
completed several weeks later in the same month revealed 
FEV-1 of 105% predicted, FEV-1/FVC of 68%, and DLCO (SB) of 
88% predicted.  He was found to have shown, on testing, good 
effort and cooperation.  In addition, he reported that he had 
experienced dyspnea for five years and coughing for 15 years.  

A January 1996 physical examination revealed no wheezing.  
The veteran reported at that time that the medications that 
he had been taking were helping to keep his infections under 
control.  A medical record dated in the following month 
included the notation that the veteran's chronic sinusitis 
triggered bouts of bronchitis three times per year.  
Pulmonary function tests were found to provide the following 
results:  FEV-1 of 91%, FVC of 103%, and DLCO of 88.1%.  In 
June 1996, the veteran's chest was congested.  At a treatment 
session completed three months later in September 1996, the 
veteran had no acute complaints, but his chest was congested.  
A December 1996 physical examination showed that the veteran 
was not in acute respiratory distress, that his breath sounds 
were decreased, and that he had no wheezing.  The examiner 
assessed, in pertinent part, chronic bronchitis with 
bronchiectasis which was "getting worse on and off."  

In January 1997, the veteran underwent pulmonary function 
tests which revealed FEV-1 of 119% predicted, FEV-1/FVC of 
76%, and DLCO of 130% (which was found to be outside the 
normal range).  He was also found to have shown, on testing, 
good effort and cooperation.  In addition, the veteran 
reported that he had experienced dyspnea for two years and 
coughing for 15 years.  

A March 1997 medical record described the veteran's chronic 
bronchitis as "status quo."  In a July 1997 medical record, 
a private physician reported that the veteran has been 
diagnosed with a chronic lung disease, and some recurrent 
bronchitis.  Examination of the veteran's chest showed 
significant kyphoscoliosis which the examining physician felt 
may be contributing to his chronic bronchitis.  At a private 
physical evaluation conducted in the following month, the 
examining physician noted that the veteran's past medical 
history included a history of chronic lung disease as well as 
some recurrent bronchitis.  The veteran's chest was clear.  A 
February 1998 physical examination demonstrated no wheezing, 
a few scattered rhonchi, but an otherwise clear chest.  

At an August 1999 VA examination, the veteran described an 
ongoing bronchitis problem for the previous 20 years.  In 
particular, he maintained that his bronchitis recurred every 
six months and that such attacks involved a productive cough, 
wheezing, nasal congestion, and sometimes a fever along with 
body aches and pain.  He reported that he had been on 
antibiotic therapy for several weeks and months at a time but 
that his problems recurred approximately six weeks after 
discontinuing the antibiotics.  He asserted that he had been 
hospitalized on several occasions when his bronchitis turned 
into pneumonia.  

Physical examination of the veteran's lungs demonstrated no 
rales but bilateral inspiratory wheezing with occasional 
rhonchi that cleared with coughing.  Pulmonary function tests 
revealed FEV-1 of 78% predicted and FEV-1/FVC of 74%, which 
were described as representative of mild restrictive lung 
disease.  The examiner assessed, in pertinent part, a history 
of recurrent bronchitis with multiple hospitalizations along 
with multiple therapies.  In addition, the examiner expressed 
his opinion that the veteran's recurrent chronic bronchitis 
"may be due to his chronic sinusitis secondary to postnasal 
drip from his sinuses."  

Based on a review of the pertinent medical evidence which has 
been obtained and associated with the claims folder, the 
Board concludes that the veteran's service-connected 
bronchitis is manifested by occasional bilateral inspiratory 
wheezing and rhonchi but no rales.  Additionally, the results 
of recent pulmonary function tests, which have revealed FEV-1 
of 78% predicted, FEV-1/FVC of 74%, and DLCO (SB) of 88% 
predicted, have been described as being representative of 
only mild restrictive lung disease.  

The veteran has not had a severe productive cough and dyspnea 
on slight exertion, with pulmonary function test results 
which are indicative of severe ventilatory impairment.  
Indeed, the pulmonary function tests have been described as 
revealing only mild lung disease.  Without evidence of 
greater impairment, an increased disability evaluation of 
60 percent for the service-connected bronchitis cannot be 
awarded under the rating criteria in effect prior to 
October 7, 1996.  See 38 C.F.R. § 4.97, Code 6600 (1996).  

As for the new criteria, the pulmonary function tests have 
not shown FEV-1, FEV-1/FVC, DLCO (SB), or maximum oxygen 
consumption results which would warrant a higher rating.  
Indeed, the test results have, as already noted, reflected 
only a mild ventilatory impairment.  Consequently, there is 
no basis for awarding a higher rating under the new rating 
criteria.  38 C.F.R. § 4.97 (1999).  


ORDER

A rating of 30 percent for sinusitis is granted, subject to 
the laws and regulations governing the award of monetary 
benefits, including those provisions which address awards 
made in accordance with a change in rating criteria.  

An increased rating for bronchitis is denied.  


REMAND

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).  

In the present case, qualifying disabilities include chronic 
bronchitis (30 percent), chronic sinusitis (30 percent), and 
a hiatal hernia (0 percent).  With the award set forth above, 
the veteran has a combined rating of 50 percent.  38 C.F.R. 
§ 4.25 (1999).  These ratings do not on their face meet the 
percentage requirements of 38 C.F.R. § 4.16(a) (1999).  
Nevertheless, in a statement received at the RO in January 
1998 but which appears not to have been associated with the 
claims folder until its return to the agency following the 
Board's February 1998 remand, the veteran's attorney raised a 
claim of entitlement to "an increased schedular rating for 
each of . . . [the veteran's] service-connected conditions."  
The attorney specifically stated that "[t]he basis of this 
claim is that each of the veteran's service-connected 
conditions has become more severe."  In this regard, the 
appeal presented to the Board has included only two of the 
three service-connected rating issues.  Consequently, further 
action is warranted with respect to a claim for an increased 
rating for the third disability-a hiatal hernia.  The RO 
should take such action in conjunction with the re-
adjudication of the TDIU claim.

Re-adjudication of the TDIU claim is required, in part, 
because of the Board's award of the 30 percent rating for 
sinusitis.  This is so because the RO has not had opportunity 
to address this issue in light of the award of the increased 
schedular rating.  

The Board also notes that, even if the veteran does not meet 
the percentage standards set forth in § 4.16(a), TDIU may 
still be awarded.  According to the applicable regulation, it 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  
Consequently, all cases of veterans who are unemployable by 
reasons of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section, should be submitted to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  Id.  Whether the RO must first find 
unemployability as suggested by the language of this 
regulation before referring the case to the Director, or 
whether the analysis by the RO ought to be similar to that 
required for extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) is not clear.  Reading the language of 
§ 4.16(b) in the light most favorable to the veteran, the 
Board finds that the RO need not find unemployability before 
forwarding the case to the Director.  Rather, in order to be 
consistent with the requirements of § 3.321(b)(1), the Board 
concludes that § 4.16(b) only requires that the RO find 
exceptional or unusual disability factors not contemplated by 
the regular schedular criteria in order to refer the case to 
the Director.

For the reasons set out above, and in order to satisfy the 
process required for adjudicating the TDIU claim, this case 
is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of treatment received for 
his service-connected chronic bronchitis, 
chronic sinusitis, and hiatal hernia in 
recent years.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  The veteran should also 
be given an opportunity to elaborate on 
any exceptional or unusual factors caused 
by service-connected disability that 
affect his employability.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the combined effect that service-
connected disability has on his 
employability. The claims folder, and a 
copy of this remand, should be made 
available to the examiner.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings relative to service-connected 
disability.  Findings necessary to 
evaluate his hiatal hernia should be 
made.  After reviewing a copy of this 
remand and the veteran's claims folder, 
interviewing the veteran, and examining 
his service-connected disorders, the 
examiner should express an opinion as to 
how the veteran's qualifying disabilities 
(i.e., his service-connected disorders) 
combine to affect his employability.  
This opinion should take into account the 
history of the veteran's difficulties, 
including exacerbations and remissions of 
his service-connected disabilities, as 
well as any unusual problems not 
specifically contemplated by the rating 
criteria.

3.  When the requested development has 
been completed, the RO should adjudicate 
the issue of entitlement to a compensable 
rating for the veteran's 
service-connected hiatal hernia and 
should re-adjudicate the issue of TDIU by 
again considering the appropriateness of 
schedular ratings for each service-
connected disability, and by applying the 
provisions of § 4.16.  Consideration 
should be given to whether the case 
should be referred to the VA central 
office under § 4.16(b).  

If the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) on the TDIU claim and 
given an opportunity to respond.  If the 
RO does not refer the case to the VA 
central office under § 4.16(b), the SSOC 
should include an explanation for such 
action.  The SSOC should also include the 
rating criteria for evaluating each 
service-connected disability as well as 
an explanation of the RO's ratings for 
each.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


